Name: Council Implementing Decision (CFSP) 2017/1459 of 10 August 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea
 Type: Decision_IMPL
 Subject Matter: Asia and Oceania;  civil law;  international affairs;  international trade
 Date Published: 2017-08-11

 11.8.2017 EN Official Journal of the European Union L 208/38 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/1459 of 10 August 2017 implementing Decision (CFSP) 2016/849 concerning restrictive measures against the Democratic People's Republic of Korea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2016/849 of 27 May 2016 concerning restrictive measures against the Democratic People's Republic of Korea and repealing Decision 2013/183/CFSP (1), and in particular Article 33(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 27 May 2016, the Council adopted Decision (CFSP) 2016/849. (2) On 5 August 2017, the United Nations Security Council adopted Resolution 2371 (2017), which added nine persons and four entities to the list of persons and entities subject to restrictive measures and amended the entries for two persons subject to restrictive measures. (3) Annex I to Decision (CFSP) 2016/849 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex I to Decision (CFSP) 2016/849 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 10 August 2017. For the Council The President M. MAASIKAS (1) OJ L 141, 28.5.2016, p. 79. ANNEX The persons and entities listed below are added to the list of persons and entities subject to restrictive measures set out in Annex I to Decision (CFSP) 2016/849. A. Persons Name Alias Identifiers Date of UN designation Statement of Reasons 54. Choe Chun Yong Ch'oe Ch'un-yo'ng Nationality: DPRK Passport No: 654410078 Gender: male 4.8.2017 Representative for Ilsim International Bank, which is affiliated with the DPRK military and has a close relationship with the Korea Kwangson Banking Corporation. Ilsim International Bank has attempted to evade United Nations sanctions. 55. Han Jang Su Chang-Su Han DOB: 8.11.1969 POB: Pyongyang, DPRK Nationality: DPRK Passport No.: 745420176, expires on 19.10.2020 Gender: male 4.8.2017 Chief Representative of the Foreign Trade Bank. 56. Jang Song Chol DOB: 12.3.1967 Nationality: DPRK 4.8.2017 Jang Song Chol is a Korea Mining Development Corporation (KOMID) representative overseas. 57. Jang Sung Nam DOB: 14.7.1970 Nationality: DPRK Passport No.: 563120368, issued on 22.3.2013; Passport expiration date: 22.3.2018 Gender: male 4.8.2017 Chief of an overseas Tangun Trading Corporation branch, which is primarily responsible for the procurement of commodities and technologies to support the DPRK's defence research and development programs. 58. Jo Chol Song Cho Ch'o'l-so'ng DOB: 25.9.1984 Nationality: DPRK Passport No: 654320502, expires on 16.9.2019 Gender: male 4.8.2017 Deputy Representative for the Korea Kwangson Banking Corporation, which provides financial services in support to Tanchon Commercial Bank and Korea Hyoksin Trading, a subordinate entity of Korea Ryonbong General Corporation. 59. Kang Chol Su DOB: 13.2.1969 Nationality: DPRK Passport No.: 472234895 4.8.2017 Official for Korea Ryonbong General Corporation, which specializes in acquisition for the DPRK's defence industries and support for the DPRK's military-related overseas sales. Its procurements also likely support the DPRK's chemical weapons program. 60. Kim Mun Chol Kim Mun-ch'o'l DOB: 25.3.1957 Nationality: DPRK 4.8.2017 Representative for Korea United Development Bank. 61. Kim Nam Ung Nationality: DPRK Passport No.: 654110043 4.8.2017 Representative for Ilsim International Bank, which is affiliated with the DPRK military and has a close relationship with the Korea Kwangson Banking Corporation. Ilsim International Bank has attempted to evade United Nations sanctions. 62. Pak Il Kyu Pak Il-Gyu Nationality: DPRK Passport No.: 563120235 Gender: male 4.8.2017 Official for Korea Ryonbong General Corporation, which specializes in acquisition for DPRK's defence industries and support to Pyongyang's military-related sales. Its procurements also likely support the DPRK's chemical weapons program. B. Entities Name Alias Location Date of UN designation Other information 47. Foreign Trade Bank FTB Building, Jungsong-dong, Central District, Pyongyang, DPRK 4.8.2017 Foreign Trade Bank is a state-owned bank and acts as the DPRK's primary foreign exchange bank and has provided key financial support to the Korea Kwangson Banking Corporation. 48. Korean National Insurance Company (KNIC) Korea National Insurance Corporation (KNIC) Korea Foreign Insurance Company Central District, Pyongyang, DPRK 4.8.2017 The Korean National Insurance Company is a DPRK financial and insurance company and is affiliated with Office 39. 49. Koryo Credit Development Bank Daesong Credit Development Bank; Koryo Global Credit Bank; Koryo Global Trust Bank Pyongyang, DPRK 4.8.2017 Koryo Credit Development Bank operates in the financial services industry in the DPRK's economy. 50. Mansudae Overseas Project Group of Companies Mansudae Art Studio Pyongyang, DPRK 4.8.2017 Mansudae Overseas Project Group of Companies engaged in, facilitated, or was responsible for the exportation of workers from the DPRK to other nations for construction-related activities including for statues and monuments to generate revenue for the Government of the DPRK or the Workers' Party of Korea. The Mansudae Overseas Project Group of Companies has been reported to conduct business in countries in Africa and Southeast Asia including Algeria, Angola, Botswana, Benin, Cambodia, Chad, the Democratic Republic of the Congo, Equatorial Guinea, Malaysia, Mozambique, Madagascar, Namibia, Syria, Togo, and Zimbabwe. The following entries for persons subject to restrictive measures set out in Annex I to Decision (CFSP) 2016/849 are replaced as set out below: Name Alias Identifiers Date of UN designation Other information 16. Jang Bom Su Jang Pom Su Jang Hyon U DOB: 15.4.1957 or 22.2.1958 Diplomatic Passport No.: 836110034 Date of expiration: 1.1.2020; Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Syria. 18. Jon Myong Guk Cho'n Myo'ng-kuk Jon Yong Sang DOB: 18.10.1976 or 25.8.1976; Passport No.: 4721202031; Date of expiration: 21.2.2017 Diplomatic Passport No.: 836110035 Date of expiration: 1.1.2020; Nationality: DPRK 2.3.2016 Tanchon Commercial Bank Representative in Syria.